Case 1:10-cr-00228-LTS Document 1509 Filed 10/03/18 Page 1 of 1
_ U.S. Department of Justice

  

Unz'ted States Atl‘omey
Southern District ofNew York

 

T he Silvio J. Mollo Bui[a'ing
One Saint Andrew ’s Plaza
New York, New York ]0007

October 3, 2018

BY ECF

The Honorable Denny Chin

United States Court of Appeals

for the Second Circuit

Thurgood Marshall U.S. Courthouse
40 Foley Square

NeW York, NY 10007

Re: United States V. Peter B. Madoff
S7 10 Cr. 228 (LTS)
Dear Judge Chin:

The Government respectfully requests that the Court enter the attached Second Final Order
of Forfeiture in this matter.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

LOUls PELLEGRA'NK')/
Assistant United States Attorney
One St. Andrew’s Plaza

New York, NeW York 10007
Tel. (212) 637-2617

 
  

 

